Citation Nr: 1231593	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, with peripheral neuropathy, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for a cardiovascular disorder, to include hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from October 1971 to April 1975.  He served in the Louisiana Army National Guard from June 12, 1977 to June 11, 1978 and from December 19, 1984 to May 16, 1986; and then served in the Tennessee Army National Guard from May 17, 1986 to May 16, 1987, with periods of active and inactive duty for training (ADUTRA and INADUTRA).

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February and July 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2007, the Board remanded the Veteran's case to the RO to comply with his request to testify during a personal hearing.  In September 2007, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In January 2008 and May 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center in Washington, D.C., for further evidentiary development.

The issue of service connection for a cardiovascular disorder, to include hypertension is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 



FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that diabetes mellitus, type II, with peripheral neuropathy, had its onset in active service, within the first post service year, or is otherwise related to military service, including exposure to Agent Orange. 

2.  The evidence of record preponderates against a finding that an acquired psychiatric disorder, to include a depressive disorder, had its onset in active service, or is otherwise related to military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, with peripheral neuropathy, was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In April 2001, May and June 2002, November 2003, February 2004, October 2006, February 2007, March 2008, April 2009, and September 2011 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the February 2007 and March 2008 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  As delineated in the Board's January 2008 and May 2011 Remands, VA made repeated efforts to verify all the dates of the Veteran's ADUTRA and INADUTRA in the Tennessee and Louisiana Army National Guard, obtain his Reserve service medical records, and verify his alleged exposure to herbicides.  

In a September 2011 memorandum, the RO described its efforts to verify the Veteran's alleged herbicide exposure, discussed infra, and concluded that further efforts would be futile.  In a November 2011 memorandum, the RO described its efforts to obtain the Veteran's service treatment records from his Tennessee Army National Guard service and determined that further efforts to obtain them would be futile, also discussed infra.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in such cases.  Russo v. Brown, 9 Vet. App. 46 (1996). 

All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file reveals VA medical records, dated to June 2012, that were also considered by the Board in the claims on appeal.

Further, in September 2004, the Veteran was afforded a VA examination in connection with his claim of service connection for psychiatric disability, the report of which is of record.  The examination is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

As noted above, in May 2011, the Board remanded the Veteran's appeal to the RO for further development, that included (a) contacting appropriate state and federal agencies, including the Army Guard Records Office in St. Louis, Missouri, to request flight plans for any AF C-123 flights from Vietnam to Korat Air Force Base in Thailand in October 1973; and (b) requesting the Veteran's Tennessee Army National Guard service treatment records and the specific dates of his active and inactive duty for training.  There has been substantial compliance with this remand, as in September 2011, an archivist with the Air Force Historical Research Agency (AFHRA) responded to the RO's inquiry.  He said that, without knowing which unit flew the Veteran from Vietnam to Korat, Thailand, research on the request could not be conducted.  But, as discussed in detail below, the archivist explained why the events as related by the Veteran did not sound at all plausible.  In its September 2011 memorandum, the RO concluded that further efforts to corroborate the Veteran's claim of herbicide exposure would be futile.  

In an undated response to its September 2011 inquiry to the Army Guard Records Office, the RO was advised that the documentation sought was not located at that command and that the National Personnel Records Center in St. Louis, Missouri, did not have the Veteran's official military personnel file (OMPF).  According to a November 30, 2011 record, a VA representative contacted the Veteran by telephone regarding his Tennessee and Louisiana Army National Guard service.  The Veteran said that he did not have any service treatment records from his Tennessee Guard time.  He reported that he only went to the sick tent while on weekend drill, no medication was administered, and no records of the visit were made.  In its November 2011 memorandum, the RO concluded that further effectors to obtain the Veteran's Tennessee Army National Guard service treatment records would be futile.  The Veteran's leave and earnings statements (LES), for the period from July 1977 to December 1986, were obtained from the Defense Finance and Accounting Service (DFAS).  

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim regarding diabetes mellitus.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, while there is a current diagnosis of diabetes mellitus, type II, with peripheral neuropathy, there is no true indication that this disability is associated with service. There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

II. Factual Background and Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non VA medical records and reports, dated from 1995 to 2012, and his oral testimony and written statements in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA, or injury incurred or aggravated while performing INADUTRA, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To warrant service connection for diabetes, the Veteran must show that he became disabled, i.e., that he was diagnosed with the claimed diabetes during a period of ADUTRA.  Service personnel records demonstrate that the Veteran had verified active duty or ADUTRA in the Army National Guard from: June 14 to 28, 1985 and from May 31 to June 15, 1986 and earned active duty points towards retirement thereafter, until May 16, 1987.  Presumptive entitlement does not apply to ADUTRA or INADUTRA.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service- connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

A.  Diabetes Mellitus

In this case, the Veteran contends, in pertinent part, that he was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and treatment for, diabetes mellitus, type II, with peripheral neuropathy.  In written statements, most recently in May 2010, he said that, in October or November 1973 he flew to Travis Air Force Base, stopped overnight at Clark Air Force Base in the Philippines, and then flew to Thailand "via Vietnam where we changed planes from a commercial...flight to an AF C-123 to [Korat] Thailand".  

During his September 2007 Board hearing, the Veteran said that he spent a day in Vietnam immediately before he went to Thailand (see Board hearing transcript at 19).  Although, in a June 26, 2002 signed statement, the Veteran said that, in October or November 1973, he spent "a couple of days in Saigon" en route from the Philippines to Thailand.  

The Veteran testified that he was diagnosed with diabetes approximately 15 years earlier (Id. at 12).   

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id.  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases, including diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010). 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first determination to be clarified is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to Veterans who actually served on the land mass of the Republic of Vietnam. 

The Veteran contends his diabetes mellitus may have been caused by his alleged stopover in Vietnam in October or November 1973 enroute to Thailand.

An Air Force Assignment/Personnel Action record indicates that the Veteran departed his last station on August 22, 1973 and arrived at his new station on October 12, 1973.  Service treatment records verify that, on October 15, 1973, he was treated at the hospital at Korat Air Force Base in Thailand.

Pursuant to the Board's May 2011 remand for records regarding flight plans between Vietnam and Korat Air Force Base in Thailand, in September 2011, an Air Force Historical Research Agency (AFHRA) archivist responded to the RO's inquiry.  The archivist reported that, without knowing which unit flew the Veteran from Vietnam to Korat, Thailand, the AFHRA was unable to conduct any research regarding flight plans from Vietnam to Korat, Thailand.  However, the AFHRA archivist then commented that:

after years of researching the routes that passengers took to get to Thailand, the [Veteran's contention] sounds most improbable.  Commercial flights usually flew straight to Bangkok, where servicemen then would get a military airlift flight to Korat.  Another problem with [the Veteran's contention] is that there were no more USAF flight units located in the Republic of Vietnam in October 1973.  There were no flight support, maintenance, or processing offices for USAF passengers in the Republic of Vietnam by October 1973.  All USAF flying units and associated support personnel had left the Republic of Vietnam by July 1973, per the Paris Peace Treaty.  The events as related [by the Veteran], do not sound at all plausible.

In a September 2011 memorandum, the RO concluded that further attempts to verify the Veteran's alleged exposure to herbicides due to a stopover in Vietnam would be futile.  

While the Veteran is competent to claim that he was in the Republic of Viet Nam during a stopover on a flight to Thailand, his description of this event is not plausible.  He claimed at various times that he was there for a day or several days.  He also claimed changing planes in the Republic of Viet Nam from a commercial flight to an Air Force cargo plane.  As pointed out by the archivist, this is not plausible as, at that time, commercial planes did not normally stop in the Republic of Viet Nam and flying units of the USAF and support personnel were not in country.  The Veteran's claim that he was in the Republic of Viet Nam is not credible.  There is no convincing evidence of record to show that the Veteran set foot on the land mass of the Republic of Vietnam during his active military service.

The Board finds that the Veteran did not serve on the landmass of Vietnam and, thus, did not have qualifying service in the Republic of Vietnam during the Vietnam era.  Haas v. Peake, 525 F.3d at 1168.  Therefore, service connection for diabetes mellitus, type II, cannot be granted on a presumptive basis.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Furthermore, there is no convincing evidence of herbicide exposure while in Thailand or at any other time in service. 

The Veteran has not asserted, and the evidence does not reflect, that he was diagnosed with diabetes mellitus in service.  His service treatment records are not referable to complaints or diagnosis of, or treatment for, diabetes mellitus, type II, with peripheral neuropathy.  When examined in February 1975, prior to separation, findings are not referable to complaints or diagnosis of diabetes or peripheral neuropathy.

Post-service, VA and non VA medical records reflect that the Veteran was treated for diabetes mellitus starting in approximately 1990 (according to the September 2004 VA mental health examination report), or 1992 (according to an October 1995 private hospital record indicating that the Veteran was diagnosed with diabetes mellitus three years earlier), or 1993 (according to a January 1999 VA medical record indicating that the Veteran was diagnosed with diabetes mellitus, type II, approximately six years earlier), nearly fifteen to eighteen years after his discharge from active service.  The October 1995 private hospital records also reveal that the Veteran had diabetic peripheral neuropathy.

The Veteran has contended that service connection should be granted for diabetes mellitus, type II, with peripheral neuropathy.  Although the evidence shows that the Veteran currently has diabetes mellitus, type II, with peripheral neuropathy, no competent evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his endocrine system was normal on separation from service and the first post service evidence of record of diabetes mellitus is reported to be from approximately 1990 or 1992, more than 15 or 18 years after the Veteran's separation from service. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  There are no grounds to grant the appellant's claim on a direct-incurrence basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The preponderance of the objective and credible evidence of record is against Veteran's claim for service connection for diabetes mellitus, type II, with peripheral neuropathy, and it is denied.

B.  Acquired Psychiatric Disorder

The Veteran also seeks service connection for a psychiatric disorder that he asserts had its onset during his active military service.  The Veteran said he was treated in service for anxiety and depression while in Thailand and was told he had a "social anxiety disorder" (see Board hearing at page 17).  He testified that, after discharge, he initially received psychiatric treatment at the VA medical center (VAMC) in Nashville in the mid-1980s (see Board hearing at pages 15-16).  

Service treatment records show that, in October 1973, the Veteran was seen in the clinic for complaints of nerves and related having personal problems that produced anxiety for which Valium was prescribed.  In November 1973, he complained of dizziness, weakness, and nervousness and Valium was again prescribed.  In December 1973, the Veteran was seen for complaints of anxiety and assessed with possible anxiety neurosis.  In July 1974, the Veteran was referred to the Mental Health Center.  On a report of medical history completed in February 1975, when he was examined for separation, the Veteran checked yes to having pain or pressure in his chest.  In March 1975, the Veteran was referred for a mental health evaluation.  

An April 1975 record reveals that the Veteran was referred for mental health evaluation after giving a "positive systems review" on his medical history during his separation physical processing.  The Veteran was currently pending discharge based on an away without leave (AWOL) episode in the summer of 1974 and at least two episodes of lateness to work in the fall of 1974.  The record indicates that he was not referred by his squadron for character and behavior evaluation.  The Veteran related a history of a series of personal misfortunes including marriage to an unfaithful older wife in the fall of 1973, assignment to Thailand in October 1973, return to the United States in the spring of 1974, annulment of his marriage, his mother's death in May 1974, and family conflict in the summer of 1974, that resulted in the AWOL episode.  

Further, the examiner said that significant in the Veteran's history was concealment of relevant medical history of seizures on enlistment because he "wanted to get into the Air Force and was told [he] couldn't make it if [he] told them about [his] past".  The Veteran said that it was in his best interest to delay his separation from service as his wife was pregnant and will lose the benefit of military medical care when he left service.  The examiner noted that, while the Veteran would not directly admit it, the Veteran alluded to the possibility that his multiple symtoms might have been influenced by this external reality.

Objectively, the Veteran was alert, oriented, and openly cooperative with the examiner.  When confronted with painful and possibly self-incriminating historical points, he became somewhat circumstantial, apparently in an attempt to dilute the degree of his responsibility.  There was no evidence of hallucinations, delusions, psychotic thought disorder, or impairment of memory or concentration.  The Veteran did not appear overly anxious, and did not present symptomatic complaints in a convincing fashion.  The diagnosis was antisocial personality traits.  

Further, the examiner commented that it was likely that the Veteran's realistic life situation was causing a mild degree of anxiety that would certainly account for some of the symtoms that he checked on his (medical) history form.  In the examiner's opinion, the Veteran's motivation stemmed, in large part, from his desire to delay separation processing, and may, therefore, be viewed as manipulative in nature.  The examiner recommended that the Veteran be medically cleared from a psychiatric point of view.

On the June 1977 and December 1984 Reports of Medical History, completed prior to entry into the Louisiana Army National Guard, the Veteran checked no to having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort, and psychiatric abnormalities were not reported during either examination.

Post service, VA medical records, dated from 1995 to 2012, include diagnoses of a major depressive disorder, dysthymia, and a pain disorder.

Private medical records, dated from 1995 to 1998, show that the Veteran took prescribed medication for depression-type symtoms, sleep difficulty, mood swings, and irritability.  A September 1995 record indicates that he reported an episode of depression for which he was treated ten years earlier that involved a suicide attempt.

According to a January 1999 VA medical record, a social worker diagnosed the Veteran with an adjustment disorder and referred him to the mental health clinic.  A July 1999 VA mental health clinic psychiatry progress note reveals that the Veteran had a long history of depression and was referred by his primary care physician to get treatment for it.  It was noted that the Veteran was first diagnosed with depression two years earlier and started on prescribed medication.  The Axis I diagnosis was depressive disorder, not otherwise specified, and a need to rule out major depression.

In an October 2003 signed statement, a VA physician indicated that the Veteran was treated by a psychiatrist for depression and anxiety.  

The Veteran underwent VA examination in September 2004.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  Diagnoses included generalized anxiety disorder, lifelong and mild, an adjustment disorder with mixed anxiety and depression since 1997, and mixed personality disorder.  

The VA examiner said that anxiety that the Veteran experienced while in the Air Force was situational.  The Veteran's anxiety was not changed or aggravated by military service.  In fact, the Veteran loved airplanes and the Air Force.  The Veteran had a few mild incidents in service that did not materially change his pre-existing anxiety.  Further, it was noted that the Veteran had some anxiety and depression related to health problems that developed in 1997 and had marital problems until recently.  Thus, the Veteran had no service-connected psychiatric disorder.

An April 2005 VA progress note prepared by a psychiatrist includes a diagnosis of a major depressive disorder by history versus dysthymic disorder and, in June 2012, a dysthymic disorder was noted.

The Veteran has contended that service connection should be granted for an acquired psychiatric disorder.  Although the evidence shows that the Veteran currently has a generalized anxiety disorder, an adjustment disorder with mixed anxiety and depression, a dysthymic disorder, and a mixed personality disorder, no competent evidence has been submitted to show that these disorders are related to service or any incident thereof.  On the other hand, the record reflects that a psychiatric abnormality was not noted on separation from active service and the first post service medical evidence of record of a psychiatric disorder is from the 1990s, nearly 20 years after the Veteran's separation from service. 

Moreover, in September 2004, a VA examiner diagnosed the Veteran with generalized anxiety disorder, an adjustment disorder with mixed anxiety and depression, and mixed personality disorder that were not incurred in or aggravated by active service.  The examiner provided a clear rationale to support his opinion.  According to the VA examiner, the anxiety that the Veteran experienced while in the Air Force was situational.  The Veteran's anxiety was not changed or aggravated by military service.  The VA examiner noted that the Veteran had a few mild incidents in service that did not materially change his pre-existing anxiety.  The Veteran had some anxiety and depression related to health problems that developed after and had marital problems until recently.  Thus, the VA examiner opined that the Veteran had no service-connected psychiatric disorder.  There is no medical opinion to refute the VA examiner's findings. 

To the extent that the Veteran points to his April 1975 mental health evaluation in service that diagnosed him with antisocial personality traits as the onset of his currently diagnosed psychiatric disorder, the Board notes that personality disorders are not disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  

The Veteran is competent to describe his symptoms.  He has stated that he experienced anxiety and depression during active service and had anxiety and depression since that time.  The Board finds that his statements regarding continuity of symptomatology are not credible.  Specifically, he did not report having anxiety, depression, or nervousness when examined for enlistment into the Louisiana National Guard.  In his Reports of Medical History in June 1977 and December 1984, he specifically denied pertinent symptoms, including depression, excessive worry, and nervousness; if problems were truly persistent, it does not seem likely he would deny having or ever having had them.

Furthermore, the lack of any documented treatment for a disorder manifested by anxiety and depression in the nearly 20 years since the purported in-service events preponderates against a finding that he has had such a condition since service.  As such, the Veteran's contentions of having a psychiatric disorder with anxiety and depression since active service are outweighed by the contemporaneous medical evidence.  See Maxson v. Gober, supra.

The preponderance of the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, and it must be denied. 

All Claimed Disorders

While the Veteran maintains that he has diabetes mellitus, type II, with peripheral neuropathy, as due to exposure to Agent Orange in active service, and an acquired psychiatric disorder, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as chest pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service connection for diabetes mellitus, type II, with peripheral neuropathy, including as due to exposure to Agent Orange, and an acquired psychiatric disorder, and his claims are therefore denied.


ORDER

Service connection for diabetes, type II, with peripheral neuropathy, including as due to exposure to herbicides, is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran also seeks service connection for a cardiovascular disorder to include hypertension.  During his September 2007 Board hearing and his May 2009 VA examination, the Veteran said that he was diagnosed with hypertension "probably" in 1986 (see Board hearing transcript at page 7).  He said he was hospitalized at the time at Baptist Hospital in Nashville and diagnosed with an enlarged heart (Id. at 8).  The Veteran further stated that, after service, he majored in aeronautical science to learn to fly as a private pilot at a university in Louisiana (Id. at 22).  He explained that he failed a flight physical because of high blood pressure/hypertension that ended his dream of becoming a pilot (Id.).  The Veteran said the flight physical was taken in conjunction with his service in the Louisiana National Guard (Id.).

In his October 2002 notice of disagreement, the Veteran said that his heart condition was diagnosed in the summer of 1986 while on ADUTRA.  In a December 2003 written statement, the Veteran said he was on active duty for training in the Army National Guard from May 31 to June 15, 1986 and was treated for heart problems.

In a written statement received by the RO in February 2004, the Veteran reported that, while attending Nicholls State University in Thibodaux, Louisiana, in 1976, he was studying aeronautical training that required his learning to fly solo.  The Veteran said that he failed a required flight physical because of hypertension.  He said this occurred approximately nine or ten months after his discharge from the Air Force and while he was in the Army National Guard.

Service treatment records for the Veteran's active duty reflect that, in February 1975, he was seen for complaints of chest pain.  It was noted that he had problems with anxiety in the past several years and took Valium, intermittently.  For approximately three months, the Veteran complained of lower retrosternal discomfort and tightness that occurred nearly daily.  The discomfort was preceded by symptoms of heartburn or esophageal reflux and often eased somewhat by taking Rolaids.  He noticed the symptoms worsened when he was nervous and occasionally he had associated symptoms of lightheadedness and shortness of breath.  No particular foods produced the pain that did not radiate.  There were no symptoms to suggest underlying heart disease.  

Clinical evaluation showed that the Veteran was somewhat nervous.  His blood pressure was 138/88.  Cardiovascular examination was completely within normal limits as were results of an electrocardiogram (EKG) and a chest x-ray ray.  The clinical impression was that the Veteran most likely had esophageal spasm that may be precipitated by esophageal reflux and his underlying anxiety may magnify his symptoms.  Because of the Veteran's history of past anxiety reactions, he was referred for a Mental Health evaluation.  It was noted that he was scheduled several times to see a Mental Health professional but did not follow through on the appointments.

The records are not otherwise referable to complaints or diagnosis of, or treatment for, hypertension or a cardiovascular disorder.  On a report of medical history completed in February 1975, when he was examined for separation, the Veteran checked yes to having pain or pressure in his chest, no to having high or low blood pressure, and said he did not know if he had heart trouble.  The examiner noted that the Veteran had pain or pressure in his chest, palpitation or pounding heart, and leg cramps in 1975.  It was further noted that the Veteran's father had a heart attack the previous year and all his symptoms were the same as his father's chest pain.  The Veteran did not see a physician.  The Veteran also had occasional heart burn that he self-treated with Rolaids and complained of numbness in his body constantly if not active over 10 minutes.  

On examination at that time, the Veteran's blood pressure reading was 130/87 and it was noted that he had pain or pressure in his chest, palpitation or pounding heart and leg cramps in 1975.  He also had occasional heart burn treated with Rolaids.  The summary of defects and diagnoses shows that he had an esophageal spasm that may be precipitated by esophageal reflux. 

A Report of Medical History completed on June 9, 1977, apparently when examined for entry into the Louisiana Army National Guard, reveals that the Veteran denied having heart trouble or high or low blood pressure.  An undated service examination report, apparently completed at that time, indicates that the Veteran's cardiovascular system was normal, and his blood pressure was 140/80.  

On June 28, 1977, the Veteran underwent a Department of Transportation, Federal Aviation Administration (FAA) examination to obtain a student pilot certificate, and his blood pressure reading was 170/108.  The examiner noted that the Veteran did not meet the FAA standards due to his blood pressure.  

When examined for enlistment into the Louisiana Army National Guard in December 1984, the Veteran again denied having heart trouble or high or low blood pressure.  When examined at that time, his cardiovascular system was normal and his blood pressure was 145/84.  He was found qualified for enlistment.

As noted, service records show that the Veteran had verified ADUTRA from June 14 to 28, 1985 and from May 31 to June 15, 1986.

Post service, an October 1995 private hospital record notes that the Veteran had hypertensive cardiovascular disease and hypertension.

A May 1996 private hospital record indicates that the Veteran was seen for complaints of shortness of breath and not feeling well.  Results of a chest-x ray taken at the time revealed no radiographic evidence of acute cardiopulmonary disease.

Private medical records show that the Veteran underwent triple bypass surgery in April 1997.

VA hospitalized the Veteran in May 2001 for treatment of atypical chest pain.  Discharge diagnoses included coronary artery disease and hypertension.

In May 2009, a VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  According to the examination report, the Veteran reported that his heart problems started in 1976 or 1977 when he was first told he had high blood pressure at the time of a flight physical.  He was unsure when he was started on blood pressure medication.  In 1997, he complained of shortness of breath, decreased energy, and chest pain, and underwent heart bypass surgery.  In December 2008, he had a myocardial infarction and two stents were implanted.  The VA examiner noted a history of hypertensive heart disease and indicated that its date of onset was "unknown".  

Upon clinical evaluation, the VA examiner opined that the Veteran's essential hypertension was due to or a result of military service.  The VA examiner opined that it was at least as likely as not that the Veteran had hypertension caused by military service.  According to the VA examiner, the Veteran had an elevated blood pressure reading noted on examination in the National Guard in 1977 and, while he did not begin treatment at this time, "it appears" that he did have hypertension at this time.  The examiner said that the Veteran had hypertension again noted in 1986 while on active duty.  

The VA examiner also said that coronary artery disease was less likely as not caused by or a result of military service.  It was noted that the Veteran had one episode of chest pain in 1975 while in service that was thought to be an esophageal spasm.  It did not appear that he had further episodes at that time.  In 1997, the Veteran was found to have significant coronary artery disease.  The May 2009 VA examiner further noted that the Veteran's hypertension that started in service and his diabetes were significant risk factors for coronary artery disease and most likely contributed to his coronary disease development.

The May 2009 VA opinion is not adequate.  It cites to a 1977 high blood pressure reading in the National Guard(apparently referring to the June 1977 FAA examination) and a notation of hypertension in 1986 while the Veteran was on active duty (the Veteran was in the Reserves and there are no clinical records from the period).  In February 2004, the Veteran said that he took the FAA examination nine or ten months after discharge from the Air Force and while he was in the Army National Guard.  But the evidence plainly shows that the FAA examination was taken nearly two years after the Veteran was discharged from active duty.  The Board finds that his statements regarding this disorder and continuity of symptomatology are not credible.  Specifically, he did not report having high blood pressure when examined for enlistment into the Louisiana Army National Guard.  In his Reports of Medical History in June 1977 and December 1984, he specifically denied pertinent symptoms, including high blood pressure; if problems were truly persistent, it does not seem likely he would deny having or ever having had them.  

Accordingly, the claim is REMANDED for the following:

1.  Forward the entire claims file, and a copy of this remand, to the examiner who conducted the May 2009 examination for an addendum opinion as to the etiology of the Veteran's cardiovascular disease, including hypertension.  Review of the claims file should be noted in the report.  (If the prior VA examiner is not available, request another examiner to respond to the following questions.)  Another examination should be scheduled only if deemed necessary.  The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that coronary artery disease or hypertension had its clinical onset in service or during a period of active duty for training or is either cardiovascular disease otherwise related to service.   

In responding to each of these questions, a complete rationale (explanation) should be provided for any opinion offered.  The examiner should consider all lay and medical evidence.  For purposes of the examination, the Veteran's claim that he was diagnosed with hypertension during period of active duty for training is not credible.  

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  All raised theories of service connection should be addressed.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


